DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on November 22, 2021, claims 1, 5-12, and 15-20 have been amended.  Accordingly, claims 1-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on November 22, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated August 4, 2021, are hereby withdrawn unless specifically noted below.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because at lines 3-4, “comprising”, and “comprise” are legal phraseology.  It is suggested that the sentence instead read “The protective guard includes a body including a fluid impervious material and proximal and distal segments that may include a superabsorbent or non-superabsorbent material.”  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because at line 1, “A protective guard for sealing an interface, comprising” should instead read “A protective guard for sealing an interface, the protective guard comprising” in order to avoid potential confusion as to what structure (i.e., the protective guard or the interface) comprises the remaining limitations of the claim.  For the purposes of examination, the limitation is interpreted in light of the specification which indicates that the protective guard comprises the remaining limitations and not the interface.
Similarly, claim 20 is objected to for the same reason as above.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a body comprising a fluid impervious material and a body segment comprising an absorbent material” at lines 3-4.  It is unclear if the body segment is part of the body or a distinct structure separate from the body.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If the body segment is meant to be a distinct structure from the body, a semicolon could be added after “fluid impervious material”.  Alternatively, if the body is meant to comprise the body segment, the limitation could instead read “a body comprising a fluid impervious material, the body further comprising a body segment comprising an absorbent material”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 16 and 20 contain the same issue described above and, therefore, are similarly rejected.  Correction is required.
Claim 5 recites the limitation "a raised pattern".  It is unclear if this limitation is meant to refer back to the previous “raised pattern” first introduced in claim 1, or if it is meant to introduce some other raised pattern.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the same raised pattern as claim 1, it is suggested that the limitation instead 
Claims 9, 18, and 19 contain the same issue described above with respect to claim 5 and, therefore, are similarly rejected.  Correction is required.
Claims 1-4, 6-15, and 17 are similarly rejected for being dependent on rejected claims as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, and 8-13, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0119774 to Rogers (hereinafter, “Rogers”), in view of GB1132599 to Vennettilli (hereinafter, “Vennettilli”), and further in view of US 2005/0118383 to Cargill et al. (hereinafter, “Cargill”).
Regarding claim 1, Rogers teaches a protective guard (Figs. 1-2 of Rogers; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally , the protective guard comprising: a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]) and a body segment comprising an absorbent material (See annotated Fig. 1 of Rogers below; segment of body comprising absorbing material (31)); a proximal segment (See annotated Fig. 1 of Rogers below; segment of body including tie strap (20) at lower edge (15)); and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is configured to be positioned on a first side of the interface and the distal segment is configured to be positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard is configured to extend about the interface to create a fluid barrier (Fig. 2 of Rogers; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).

    PNG
    media_image1.png
    424
    1206
    media_image1.png
    Greyscale

Annotated Fig. 1 of Rogers
not teach wherein the fluid impervious material of the body comprises an outer surface having a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion of the body proximate an opening of the covering, the surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein the fluid impervious material of the body (Fig. 1; one or more collar portions (1) of a covering body) comprises an outer surface having a raised pattern (projecting cells (4) on outer surface of collar portion (1) of body form a raised pattern; projecting cells (4) may be placed on either an inner or outer surface of collar portion of body; See Vennettilli, page 2, lines 38-40).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54).
That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) teaches the absorbent material in the body segment, the modified covering of Rogers does not explicitly teach wherein at least one of the proximal segment, the distal segment, and the absorbent material of the body segment comprises a superabsorbent material.
However, Cargill, in a related absorptive covering art, is directed to a multi-layered structure that includes a super absorbing polymer for various applications including ,medical garment applications and the control of liquid ingress or transport relative to the garment structure (See Cargill, Abstract; [0015], [0050], [0052], [0056]).  More specifically, Cargill teaches wherein at least one of the proximal segment, the distal segment, and the absorbent material of the body segment comprises a superabsorbent material (super absorbent polymer can be incorporated into body portions of garment structure; See Cargill, [0050]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the absorbent material of the body segment of the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) to comprise the superabsorbent polymer material disclosed by Cargill.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the absorbent material of the body segment of the modified covering of Rogers to comprise the superabsorbent polymer material disclosed by Cargill in order to better prevent unwanted liquid from entering the interior of the modified covering and contacting protected portions of the wearer’s body (See Cargill, [0050]).
Regarding claim 3, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) teaches wherein the fluid impervious material has elasticity (wrapping body comprises a water impermeable elastomeric material; See Rogers, [0032]).
claim 5, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) further teaches wherein at least one of the proximal segment and the distal segment comprises an outer surface having a raised pattern (the projections of Vennettilli as applied to the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers as discussed above with respect to claim 1 form a raised pattern).
Regarding claim 6, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claims 1 and 5 above) further teaches wherein the raised pattern comprises vertical striations (the raised pattern of cells (4) as applied to the modified covering of Rogers includes vertical striations formed by ribs (2a) of the pattern of Vennettilli; See Vennettilli Fig. 2).
Regarding claim 8, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claims 1 and 5 above) further teaches wherein the raised pattern comprises cross-hatching (the raised pattern of cells (4) as applied to the modified covering of Rogers includes cross-hatching formed by the intersection of ribs (2a) and ribs (3) of the pattern of Vennettilli; See Vennettilli Fig. 2).
Regarding claim 9, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claims 1 above) does not explicitly teach wherein at least one of the proximal segment and the distal segment comprises an inner surface having a raised pattern.
However, Vennettilli, as previously discussed, further teaches wherein at least one of the proximal segment and the distal segment (Fig. 1; one or more collar portions (1) of a covering) comprises an inner surface having a raised pattern (projecting cells 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the inner surfaces of both the proximal and distal ends of the modified covering of Rogers to include the additional projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the inner surfaces of both the proximal and distal ends of the modified covering of Rogers to include the additional projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54). 
Regarding claim 10, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claims 1 and 9 above) further teaches wherein the raised pattern of the inner surface comprises pyramidal shaped nubs (the raised pattern of cells (4) as applied to the modified covering of Rogers are pyramidal shaped; See Vennettilli Fig. 2; page 1, lines 64-67).
Regarding claim 11, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claims 1 and 9 above) further teaches wherein the raised pattern of the inner surface comprises X shaped nubs (the raised pattern of cells (4) as applied to the modified covering of Rogers includes X shaped nubs formed at the intersection of ribs (2a) and ribs (3) of the pattern of Vennettilli).
claim 12, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) further teaches wherein the proximal segment is configured to be positioned at a user's hand (Fig. 2 of Rogers; the proximal segment is structurally capable of being positioned at a user’s hand; segment at lower edge (15) is capable of being moved along arm including lower to be positioned at the user’s hand).
Regarding claim 13, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) further teaches wherein the proximal segment comprises an elastic material (Fig. 1 of Rogers; the proximal segment includes elastic tie strap (20)).
Claim 2, 4, 14, and 16-19, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, Vennettilli, and Cargill (as applied to claim 1 with regard to claims 2, 4, and 14), and further in view of US 2007/0088281 to Ritchey (hereinafter, “Ritchey”).
Regarding claim 2, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) appears to teach wherein the fluid impervious material is hydrophobic (the material of the wrapping body of Rogers is a thin film, elastic material that preferably comprises a plastic material or similar elastomeric material that is water impermeable; See Rogers, [0032]).
That said, Rogers does not explicitly state that the material is hydrophobic, and it cannot be determined from Rogers’ disclosure alone whether the material is hydrophobic.
wherein the fluid impervious material is hydrophobic (the body of Ritchey is made from nitrile latex which is hydrophobic; Applicant further states that the hydrophobic fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the hydrophobic nitrile latex material disclosed by Ritchey for the elastic, water impermeable material of the body of the modified covering of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body. As a result of the modification, the fluid impervious material of the modified covering of Rogers would be made of nitrile (as taught by Ritchey, and incorporated into the modified covering of Rogers, as explained above), and therefore, hydrophobic.
Regarding claim 4, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) does not teach wherein the fluid impervious material is nitrile.
However, Ritchey, as previously discussed, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the fluid impervious material is nitrile (body (104) is made of nitrile 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material disclosed by Ritchey for the elastic, water impermeable material of the body of the modified covering of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body.
Regarding claim 14, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) does not teach wherein the distal segment comprises nitrile.
However, Ritchey, as previously discussed, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the distal segment comprises nitrile (Fig. 1B of Ritchey; body (104) including a portion of a distal segment is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material forming the body and portion of distal segment of Ritchey for the elastic, water impermeable material forming the body and a portion of distal segment of the modified covering of Rogers, as the modification 
Regarding claim 16, Rogers teaches a protective guard (Figs. 1-2 of Rogers; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of sealing an interface; [0027]), comprising: a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]) and a body segment (See annotated Fig. 1 of Rogers above; segment of body comprising absorbing material (31)); a proximal segment comprising an elastic material (See annotated Fig. 1 of Rogers above; segment of body including tie strap (20) at lower edge (15); tie strap includes elastic material); and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is configured to be positioned on a first side of the interface and the distal segment is configured to be positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard is configured to extend about the interface to create a fluid barrier (Fig. 2 of Rogers; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).
not teach wherein the fluid impervious material of the body comprises an outer surface having a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion of the body proximate an opening of the covering, the surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein the fluid impervious material of the body (Fig. 1; one or more collar portions (1) of a covering body) comprises an outer surface having a raised pattern (projecting cells (4) on outer surface of collar portion (1) of body form a raised pattern; projecting cells (4) may be placed on either an inner or outer surface of collar portion of body; See Vennettilli, page 2, lines 38-40).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54).
That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) teaches an absorbent material in the body segment, the not explicitly teach the body segment comprising a superabsorbent material.
However, Cargill, in a related absorptive covering art, is directed to a multi-layered structure that includes a super absorbing polymer for various applications including ,medical garment applications and the control of liquid ingress or transport relative to the garment structure (See Cargill, Abstract; [0015], [0050], [0052], [0056]).  More specifically, Cargill teaches the body segment comprising a superabsorbent material (super absorbent polymer can be incorporated into body portions of garment structure; See Cargill, [0050]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the absorbent material of the body segment of the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) to comprise the superabsorbent polymer material disclosed by Cargill.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the absorbent material of the body segment of the modified covering of Rogers to comprise the superabsorbent polymer material disclosed by Cargill in order to better prevent unwanted liquid from entering the interior of the modified covering and contacting protected portions of the wearer’s body (See Cargill, [0050]).
That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described above) teaches the distal segment, the modified covering of Rogers does not teach the distal segment comprising nitrile.
However, Ritchey, as previously discussed, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for the distal segment comprising nitrile (Fig. 1B of Ritchey; body (104) including a portion of a distal segment is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material forming the body and portion of distal segment of Ritchey for the elastic, water impermeable material forming the body and a portion of distal segment of the modified covering of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body at the distal segment.
Regarding claim 17, the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Ritchey as described with respect to claim 16 above) further teaches wherein the fluid impervious material is a fluid impervious film (the wrapping body of Rogers comprising the fluid impervious material is a thin film; See Rogers, [0032]).
Regarding claim 18, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Ritchey as described with respect to claim 16 above) further teaches wherein at least one of an inner surface and an outer surface of the proximal segment has a raised pattern (the projections of Vennettilli as applied to the outer .
Regarding claim 19, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Ritchey as described with respect to claim 16 above) further teaches wherein at least one of an inner surface and an outer surface of the distal segment has a raised pattern (the projections of Vennettilli as applied to the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers as discussed above with respect to claim 1 form a raised pattern).
Claim 7, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Vennettilli, and Cargill, as applied to claims 1 and 5 above, and further in view of US 2006/0085884 to Giacheri (hereinafter, “Giacheri”).
Regarding claim 7, although Vennettilli states that the projecting cells, used to form modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claims 1 and 5 above), can be any other suitable geometric shape (See Vennettilli, page 1, lines 64-67), the modified covering of Rogers does not explicitly teach wherein the raised pattern comprises a honeycomb pattern.
However, Giacheri, in a related arm covering art and further related to Vennettilli in the field of grip surface patterns, is directed to a limb or arm covering having a raised, non-slip surface for enhancing gripping between the body of the covering and another surface, e.g., a user (See Giacheri, Abstract).  More specifically, Giacheri teaches wherein the raised pattern comprises a honeycomb pattern (See Giacheri, Fig. 7b; grip surface having raised hexagonal, i.e., honeycomb, pattern; [0060]).
.
Claims 15 and 20, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Vennettilli, and Cargill (as applied to claim 1 with regard to claim 15), and further in view of US 2012/0030853 to Mountfort (hereinafter, “Mountfort”).
Regarding claim 15, the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described with respect to claim 1 above) does not teach wherein at least one of the proximal segment and the distal segment further comprises a non-superabsorbent material that expands upon contact with a fluid.
However, Mountfort, in a related protective arm covering art, is directed to a pair of mittens that is adapted to protect the hands and wrists of the wearer from adverse wherein at least one of the proximal segment and the distal segment further comprises a non-superabsorbent material that expands upon contact with a fluid (stretchable cuff (14) is made of a combination of cotton and Lycra and is capable of expanding upon contact with a fluid; See Mountfort, [0023]; Applicant further states that the expandable, non-superabsorbent material could be cotton at page 13, line 24-26 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the cotton/Lycra cuff material disclosed by Mountfort as the material of choice for forming the elastic tie band cuffs of the modified covering of Rogers.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to use the cotton/Lycra cuff material disclosed by Mountfort as the material of choice for forming the elastic tie band cuffs of the modified covering of Rogers in order to provide a material that includes cotton for additional comfort against the wearer’s skin while still retaining the elastic stretchability afforded by the Lycra for retention of the covering. 
Regarding claim 20, Rogers teaches a protective guard (Figs. 1-2 of Rogers; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of sealing an interface; [0027]), comprising:5Serial No. 16/851,396Response dated November 22, 2021 Office Action dated August 4, 2021a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]) and a body segment (See annotated Fig. 1 of Rogers above; segment of body comprising absorbing material (31)); a proximal segment (See ; and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is configured to be positioned on a first side of the interface and the distal segment is configured to be positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard is configured to extend about the interface to create a fluid barrier (Fig. 2 of Rogers; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).
That said, Rogers not teach wherein the fluid impervious material of the body comprises an outer surface having a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion of the body proximate an opening of the covering, the surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein the fluid impervious material of the body (Fig. 1; one or more collar portions (1) of a covering body) comprises an outer surface having a raised pattern (projecting cells (4) on outer surface of collar portion (1) of body form a raised pattern; projecting cells (4) may be placed on either an inner or outer surface of collar portion of body; See Vennettilli, page 2, lines 38-40).  

That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) teaches an absorbent material in the body segment, the modified covering of Rogers does not explicitly teach the body segment comprising a superabsorbent material.
However, Cargill, in a related absorptive covering art, is directed to a multi-layered structure that includes a super absorbing polymer for various applications including ,medical garment applications and the control of liquid ingress or transport relative to the garment structure (See Cargill, Abstract; [0015], [0050], [0052], [0056]).  More specifically, Cargill teaches the body segment comprising a superabsorbent material (super absorbent polymer can be incorporated into body portions of garment structure; See Cargill, [0050]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the absorbent material of the body segment of the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) to comprise the superabsorbent polymer material disclosed by Cargill.  One of ordinary skill in the 
That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill as described above) teaches the proximal segment and the distal segment, the modified covering of Rogers does not teach the proximal segment comprising a non-superabsorbent expandable material, and the distal segment comprising the non-superabsorbent expandable material, wherein the non-superabsorbent expandable material expands upon contact with a fluid.
However, Mountfort, as previously discussed, in a related protective arm covering art, is directed to a pair of mittens that is adapted to protect the hands and wrists of the wearer from adverse winter conditions (See Mountfort, Abstract).  The mitten of Mountfort includes a stretchable cuff (14) for securing the covering on the wearer.  More specifically, Mountfort teaches a proximal segment comprising a non-superabsorbent expandable material; and a distal segment comprising the non-superabsorbent expandable material, wherein the non-superabsorbent expandable material expands upon contact with a fluid (stretchable cuff (14) is made of a combination of cotton and Lycra and is capable of expanding upon contact with a fluid; See Mountfort, [0023]; Applicant further states that the expandable, non-superabsorbent material could be cotton at page 13, line 24-26 of the specification as originally filed).

Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed November 22, 2021, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant’s argument that Vennettilli is silent as to providing a raised pattern on an outer surface of a fluid impervious material of a body, Examiner respectfully disagrees.  As detailed in the new grounds of rejection above, the “goffering” of Vennettilli defines projecting cells which indeed form a raised pattern on the outer surface of the covering.
Accordingly, all the limitations of the claims are taught by the combination of Rogers, Vennettilli, Cargill, Ritchey, Giacheri, and Mountfort in the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,150,475 to Hansen et al. is directed to a protective wrist band formed of a stretchable and absorbent material.  US 2016/0376476 to Taha et al. is directed to a surgical glove tape for sealing an interface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732